—Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered June 2, 1989, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a predicate felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant was arrested in a "buy and bust” operation. Defendant’s claim that his right against self-incrimination was abridged is not preserved by timely and appropriate objection (CPL 470.05 [2]), and we decline to reach it in the interest of justice. Even if we were to consider this argument in the interest of justice, the questions do not constitute reversible error. The record reflects that the particular line of questioning at issue here, concerning defendant’s post-arrest silence, was not prejudicial, and may even have been affirmatively used by defendant as part of his trial strategy to cast the police in a bad light.
We have examined defendant’s remaining contentions, both preserved and unpreserved, and find them to be without merit. Concur — Milonas, J. P., Rosenberger, Kupferman and Ross, JJ.